Sanders, J.,
dissenting:
I dissent.
The petitioners were charged, upon information, with *103the crime of having in their possession intoxicating liquor, containing one-half of 1 per cent or more of alcohol by volume, fit for use for beverage purposes.
The petitioners seek their discharge from custody upon the ground that the information does not state a public offense. But a single question is presented by this contention for our determination, and that is the constitutionality of an act of the last legislature (Stats. 1923, p. 43), entitled as set out in the opinion of Justice Coleman, to which reference is made.
An impression widely prevails, supported by an official opinion of the attorney-general,, which opinion is concurred in by the district attorney of Washoe County, that the act is unconstitutional. The act purports to introduce into the law and make operative as a part of it the existing penal provisions of the “Volstead Act,” enacted by Congress to carry into effect and to enforce the provisions of the Eighteenth Amendment to the Constitution of the United States, and to make operative as a part of the statute all future amendments and repeals made by the Congress of the “Volstead Act,” or any future law enacted by the Congress to enforce the eighteenth amendment. The question of immediate concern to petitioners is, not whether it is competent for the legislature to inject bodily into the statute all future laws to be enacted by the Congress for the enforcement of the eighteenth amendment, but whether the law is invalid in so far as it attempts to make the existing penal provisions of the “Volstead Act” the law of this state by mere reference. The legislation is certainly a novel experiment in statutory lawmaking, but a precedent is to be found for it in the “Wright Act,” so-called, of California (Stats. 1921, p. 79), upheld by the supreme court of that state as being constitutional. Ex Parte Burke, 212 Pac. 193. It might be argued with great propriety that, since the law is patterned on the “Wright Act” of California, we should adopt the construction made by the court of the state by whose legislature the statute was enacted, but because of the conclusion reached by my associates, that the act is unconstitutional and void because of its defective title, *104a point not discussed in the opinion of the court in Ex Parte Burke, I am precluded from discussing whether the opinion of the California court should be followed and applied in this case.
Addressing myself solely to the question of the sufficiency of the title to the act, it is my opinion that my associates are in error in making the declaration that the purpose of section 17, article 4, of our constitution was to give notice of the actual enactment without imposing upon members of the legislature and the public the burden of looking elsewhere to ascertain just what is the subject sought to be legislated upon. I decline to extend the purpose of our constitutional provision beyond what has been decided in numerous cases in this court, that the design of its provision that each law enacted by the legislature shall embrace but one subject and matter properly connected therewith was to prevent improper combinations to secure the passage of laws having no necessary or proper relation, and which, as independent measures, could not be carried; and that the object of the other requirement, that the subject of the act shall be briefly expressed in the title, was that neither the members of the legislature nor the public should be misled or deceived by the title. When a law has but one general object, which is fairly indicated by its title, the general purpose of section 17 of article 4 of the constitution is accomplished. Klein v. Kinkead, 16 Nev. 194.
The legislature as a lawmaking body has the right to choose the title to any act passed by it. The form or status of the title of an act at its introduction, or during any of the preceding stages of legislation before it becomes a law, is immaterial. Attorney-General v. Rice, 64 Mich. 385, 31 N. W. 203. If the subject is expressed in the title, the mode of its statement and the degree of particularity with which it is expressed rest in the discretion of the legislature. It is the completed title, and not what precedes it, which concerns courts. Courts are not authorized to exercise a scholastic supervision or censorship over the various ways by. which *105members of the legislature are informed or apprised of the subject of their enactments. Nothing that this court has ever decided, nor, indeed, so far as I have examined, any other court, justifies the position that the purpose of section 17, article 4, of the constitution is to give notice of the actual enactment without imposing upon the members of the legislature and the public the burden of looking elsewhere to ascertain just what is the subject sought to be legislated upon.
A number of authorities are cited, and closely followed by Justice Coleman in the opinion, which hold that a title that merely makes reference to the number of the article and chapter of a law sought to be adopted is objectionable to the constitutional provision in question, in that the title does not specify or make descriptive reference to the subject of the law. I concede that the division of statutes into titles and chapters is chiefly a matter of convenience, and reference to the title or chapter is simply a ready method of identifying the particular provisions which are meant. Ozawa v. United States, 43 Sup. Ct. 65, 67 L. Ed. 11. But the language of the title to the act here under review is different. The title makes no reference to the number of the article and chapter of any law, but does make reference to two laws which relate to the same subject-matter. It refers to one by the name given it by the act of its creation, and the other is referred to by its title. One is a federal law, to wit, the national prohibition act, and the other is a local law, to wit, the Nevada prohibition act. The title purports to make the provisions of the national prohibition act the law of Nevada, and obliterates and repeals the local law, whose title announces its subject to be to prohibit the manufacture, sale, use, and gift of intoxicating liquors. The title is so phrased as to show that the act was evidently intended to make the provisions of the national prohibition act take the place of and be substituted for the Nevada prohibition act on the subject of intoxicating liquors, because that act is expressly repealed. It is true the title does not make specific mention of the subject of the national *106prohibition act, but the adoption of its provisions as the law of Nevada and the repeal of the state law to prohibit intoxicating liquors, shown to have been enacted by the direct vote of the people, fairly and reasonably gave notice to legislators and the people of the subject or object of the law.
Furthermore, speaking argumentatively, since the adoption of the Eighteenth Amendment to the Constitution of the United States, the name, to wit, the national prohibition act, has acquired a judicial and common significance. It has been the subject of more judicial and forensic discussion than any legislation of modern times. While I do not say that because of its notoriety the members of the legislature and the public are supposed to be apprised of its subject, I do insist that it operates in this state by its own vigor, and all individuals within the sphere of its operation are subject to its constraining and restraining effect. In this connection I quote with approval what is said by Mr. Sutherland in his work on Statutory Construction, sec. 22, where the author states:
“Both the federal and state laws belong to one system, and, though emanating from different legislative bodies, they are not hostile nor foreign to each other. In each state, the laws of Congress applicable thereto operate of their own vigor. All persons must take notice of them, and are presumed to know them; all branches of the state government take notice of them; they are within the judicial knowledge of the state courts.”
It is obvious from the selection of the title to the act that the legislature recognized the full meaning, force, and effect of the national prohibition act. Whether it is competent for the legislature to adopt the penal provisions of a federal law by mere reference to its title is' a question upon which I pass no opinion. The title in question which makes the provisions of the national prohibition act the law of this state, followed by the repeal of the local law relative to the same subject', fairly and reasonably conveys to the mind the subject of the legislation with such force as to put legislators *107and the people upon inquiry. The argument that the title expressed no subject whatever is without merit.
I am impressed by the argument advanced by counsel amici curise, that, where the intention of the legislature is plain, an act should not be invalidated by a technical interpretation of the title. It is the consensus of opinion of all the courts that, in a case not Within the mischief intended to be remedied by the provisions of the constitution in question, sound policy and legislative convenience dictate a liberal construction of the title of enactments to maintain their validity. State v. Ah Sam, 15 Nev. 27, 37 Am. Rep. 454. The act has but one general obj ect, which is so fairly and reasonably expressed in the title that to nullify the law for the reasons urged against its title would result in the creation of greater mischief than the constitutional clause was designed to prevent.
I do not understand the learned attorney-general to be of the opinion that the title of the law is defective, in that it does not inform the members of the legislature or the public of the subject or object of the enactment. But it is insisted by the attorney-general and counsel for petitioners that the title is not sufficiently broad to cover the provisions contained in the act which confer j urisdiction upon the courts of this state in cases of violation of the Volstead act, and impose upon district attorneys, sheriffs, magistrates, grand juries, and all peace officers the duty to enforce the penal provisions of the Volstead act.
The constitutional requirement is not directed against the generality and comprehensiveness of title; all its purposes are satisfied when the law has but one general object or subject which is fairly indicated in its title. The mere generality of the title is not an objection. 25 Ruling Case Law, par. 99, p. 853.
“That the framers of the act would include in the body of it the necessary means to enforce it was to be expected. That it is unnecessary and often not conducive to proper legislation to include such means in the title is well-established constitutional law which *108presumes that no one will be misled by such omissions.” Ex Parte Cerfoglio, 44 Nev. 348, 195 Pac. 96.
The other points urged by the attorney for petitioners against the title to the act might with a greater show of reason be directed to the objection that the law is invalid in so far as it adopts the existing provisions of the national prohibition act as the law of this state. The same may be said of the argument contained in the opinion of my associates, that the national prohibition act cannot be made the subject of legislation in the same sense in which that term is used in the constitution, as the act mentioned is itself legislation upon a subject. There is no doubt that it is, and whether it is competent for the legislature to make its provisions the law of this state by reference to its title goes to the validity of the enactment and not to its title.
The word “subject” is used in the constitutional provision in its ordinary sense. A subject is that of which anything can be affirmed or predicated. The predicate of the national prohibition act is the prohibition of intoxicating liquors for beverage purposes, as pronounced by the eighteenth amendment. The predicate of the state law is the prohibition of intoxicating liquors, as pronounced by direct vote of the people of the state. If it is not competent for the legislature to adopt the provisions of a completed act of Congress, whose predicate is the prohibition of intoxicating beverages, by reference to its title and to repeal the state law, the fault rests with the act itself and not with its title. To adopt the critical, if not arbitrary, views urged in this proceeding against the title to the act would tend to embarrass what may be legitimate legislation, and be the means of creating more mischief than the constitutional clause was designed to prevent.